DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the heating system in claims 1-12, 15 and 36 and the heat control device in claims 3-6, 10-12, 13-19 and 36.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 8-9 of claim 36 recite “increasing the temperature of the fluid when a temperature difference is less than a predetermined amount.” However, it is not clear which temperatures are being referred to with which to measure a difference. Line 3 of the claim recites “a plurality of temperature probes,” but it is still not clear which of the plurality of sensors coupled to the material the claim refers to. Examiner infers that applicant intended to recite a difference in temperature between the temperature of water and the treated material as described in applicant’s specification paragraphs [0017], [0094] and [0095]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Socling (WO2007/130058) in view of Robinson (US 4,777,604).
Socling discloses a drying control system for a vacuum based drying system for drying a material in a vacuum chamber comprising: a heat control device (101, 103); a plurality of first sensors in communication with the heat control device, each of the plurality of first sensors is capable of sending a signal, representative of a temperature of a fluid used to heat the material (113, p. 3: in textual disclosure of figs. 3A & 3B), to the heat control device (101); wherein a first one of the plurality of first sensors monitors a vacuum chamber fluid inlet temperature and wherein a second one of the plurality of first sensors monitors a vacuum chamber fluid outlet temperature (113, p. 3: in textual disclosure of figs. 3A & 3B describes a plurality of temperature sensors anywhere the heating fluid is circulated); wherein a first one of the plurality of first sensors monitors a heating system fluid inlet temperature and wherein a second one of the plurality of first sensors monitors a heating system fluid outlet temperature (113, p. 3: in textual disclosure of figs. 3A & 3B describes a plurality of temperature sensors anywhere the heating fluid is circulated).
Socling discloses the claimed invention except for a plurality of second sensors in communication with the heat control device, each of the plurality of second sensors capable of sending a signal, representative of a temperature of the inside of the material, wherein the heat control device controls a rate of evaporation of moisture from the material by adjusting the temperature of the fluid based upon a temperature difference, the temperature difference being determined by comparing a difference to the signals from the plurality of second sensors, the difference being determined from the plurality of first sensors. Robinson teaches a plurality of second sensors in communication with the heat control device, each of the plurality of second sensors capable of sending a signal, representative of a temperature of the inside of the material (5:27-30), wherein the heat control device controls a rate of evaporation of moisture from the material by adjusting the temperature of the fluid based upon a temperature difference, the temperature difference being determined by comparing a difference to the signals from the plurality of second sensors, the difference being determined from the plurality of first sensors (1:62 - 2:3) in order to obtain the desired final moisture content in the product. Socling would benefit equally from obtaining the desired final moisture content in the product. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Socling with a plurality of second sensors in communication with the heat control device, each of the plurality of second sensors capable of sending a signal, representative of a temperature of the inside of the material, wherein the heat control device controls a rate of evaporation of moisture from the material by adjusting the temperature of the fluid based upon a temperature difference, the temperature difference being determined by comparing a difference to the signals from the plurality of second sensors, the difference being determined from the plurality of first sensors as taught by Robinson in order to obtain the desired final moisture content in the product. Examiner notes that unlike Socling, Robinson does not teach the use of multiple sensors. However, applicant does not disclose any critical benefit of multiple sensors other than to take multiple readings for more product being measured. When additional units of the same kind are added to increase scale alone, the duplication of parts is determined to have been obvious to one of ordinary skill in the art. Please see MPEP 2144.04.VI. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Robinson with a plurality of sensors because a duplication of parts has been found to be no more than obvious. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Socling in view of Robinson as applied to claim 13 above and further in view of Bernon (US 2004/0148795).
The combination of Socling and Robinson teaches the second sensors (see paragraph 14 above) and the claimed invention except for the sensor at least partially sealed inside the material. Bernon teaches the sensor at least partially sealed inside the material (claim 16) because placing a sensor inside a material partially seals the sensor at the point of insertion. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Socling with the sensor at least partially sealed inside the material as taught by Bernon in order to measure the temperature of a material to be treated.  
Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Socling in view of Robinson as applied to claim 13 above and further in view of Bendiktsen (US 2012/0101620).
Socling discloses the material is at the fiber saturation point, the heat control device maintains a substantially constant fluid temperature input to the vacuum chamber for a predetermined amount of time (abstract, temperature not varied until the time that the material is dried); wherein the heat control device reduces a vacuum pressure in the vacuum chamber during the predetermined amount of time (abstract, until the time that the material is dried). Socling discloses the claimed invention except for the heat control device determines when the material has reached a fiber saturation point, the fiber saturation point being when the material has a moisture content of about 30%. Bendiktsen teaches the heat control device determines when the material has reached a fiber saturation point, the fiber saturation point being when the material has a moisture content of about 30% [0004] in order to control the rate of shrinkage of the dried product. Socling would benefit equally from controlling the rate of shrinkage of the dried product. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Socling with the heat control device determines when the material has reached a fiber saturation point, the fiber saturation point being when the material has a moisture content of about 30% as taught by Bendiktsen in order to control the rate of shrinkage of the dried product. 

Allowable Subject Matter
Claims 1-12 are allowed. Claim 36 includes no substantive rejection and would be allowable if the rejection under 35 USC 112 is withdrawn.
Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose a drying process for drying materials containing water, the drying process comprising heating the materials to an initial temperature such that the water, contained within the material, begins to boil; increasing the heat output of the heating system to the fixed, maximum heat output; and continuously maintaining the fixed, maximum heat output throughout a free water phase and an equalization phase of the drying process. The closest prior art is found in Socling and Bendiktsen (cited herein) which speak to the process of heating to just above the boiling temperature of the water in a reduced pressure, but neither disclose or teach additional heat in a free water phase and an equalization phase of a drying process as required by claim 1 and defined in applicant’s specification.
Claim 36 includes allowable subject matter because prior art could not be found to disclose a drying control system including a set of instructions for adjusting the temperature of a fluid provided to a vacuum chamber, the instructions comprising: when the moisture in the material begins to boil, maintain the fluid at a first constant temperature; when the temperature of the material and the temperature of the temperature of the fluid entering the vacuum chamber are approximately equal, increasing the temperature of the fluid; and when the material is at the fiber saturation point, maintaining the temperature of the fluid at a second constant fluid temperature with all of the limitations of independent claim 36. As noted in paragraph 20 above, Socling and Bendiktsen are the closest prior art but do not disclose or teach an equalization phase of a drying process which related to the allowable subject material cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762